Matter of O'Neill (2017 NY Slip Op 06139)





Matter of O'Neill


2017 NY Slip Op 06139


Decided on August 10, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: August 10, 2017

[*1]In the Matter of MARY ELIZABETH O'NEILL, an Attorney. 
(Attorney Registration No. 5177001)

Calendar Date: August 7, 2017

Before: McCarthy, J.P., Egan Jr., Lynch, Mulvey and Rumsey, JJ.


Mary Elizabeth O'Neill, Charlotte, North Carolina, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Mary Elizabeth O'Neill was admitted to practice by this Court in 2013 and lists a business address in Atlanta, Georgia with the Office of Court Administration. By affidavit sworn to June 29, 2017 and filed July 3, 2017, O'Neill now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). By correspondence dated August 2, 2017, the Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose O'Neill's application.
Upon reading the affidavit of O'Neill, and upon reading the correspondence in response by the Chief Attorney for AGC, and having determined that O'Neill is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
McCarthy, J.P., Egan Jr., Lynch, Mulvey and Rumsey, JJ., concur.
ORDERED that Mary Elizabeth O'Neill's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Mary Elizabeth O'Neill's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that, effective immediately, Mary Elizabeth O'Neill is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and O'Neill is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, [*2]or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Mary Elizabeth O'Neill shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.